Wheeler, J.
It is objected to the service, that several citations were not issued to the several defendants ; but all were included in one original writ, a copy of which was served upon each ; and in support of the objection, we are referred to the latter clause of Article 674 of the Digest.
We do not think the statute requires the construction contended for. It was not intended that the original should accompany the copy into the hands of the defendant. Though the language of the clause referred to might bear that interpretation, other provisions show that such was not its inten*555tion. The writ is served by delivering the defendant a copy. (Hart. Dig. Art. 679; 13 Tex. R. 580.) Where' there are more defendants than one, it must contain the names of all? and be issued to all; and, of course, it will contain the name of each and be issued to each. A copy must be served upon each ; and this will be a compliance with the statute. There must be several copies ; but there can be no necessity of seve ral originals. They could answer no other purpose than neédIessly to increase costs ; which can not have been intended. Though but one original was issued, it contained the name of each and was issued to each defendant. It was served by delivering a copy to each ; and this must be held a compliance with the statute, and the correct practice, as settled by the decisions of this Court. (4 Tex. R. 49 ; 8 Id. 108—9; 13 Id., 580.) The judgment is affirmed with damages.
Judgment affirmed.